DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Limitation recited in claim 10 is included in claim 1, and limitation recited in claim 21 is included in claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8, 10-13, 15-17, 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0108904 A1) in view of Applicant Admitted Prior Art according to disclosure of the instant application (hereinafter called as AAPA).
Regarding claims 1 and 10, Chen discloses a light control device (e.g. Fig. 1 & Abstract) having: an isolation component (e.g. Fig. 1: 11 & Fig. 2: PD & [0057]), a comparator (e.g. Fig. 2: 114), and a transistor (e.g. Fig. 2: M2), wherein: the isolation component is capable of receiving a voltage signal; the isolation component is further capable of providing an isolated signal based on the received voltage signal (e.g. Fig. 2: VDD); the comparator is capable of receiving the isolated signal (e.g. Fig. 2: signal received by PD); the comparator is further capable of providing an output signal (e.g. Fig. 2: output of 114), the output signal based on the isolated signal and a feedback input, from the transistor, to the comparator (e.g. Fig. 2: input and output of 114); the transistor is capable of receiving the output signal provided by the comparator; and the transistor is further capable of providing an output voltage, wherein the output voltage is provided to a controller (e.g. Fig. 2: MCU).  
Chen fails to disclose, but AAPA teaches the transistor is further capable of providing an output voltage having a value between 0 V and 10 V (e.g. [0009]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chen with the teachings of AAPA to provide output voltage between 0V and 10V from the transistor since it is mere an obvious matter of design choice and AAPA proves that it is well-known in the art to utilize 0-10V output voltage for dimming.
Regarding claims 12 and 21, Chen discloses a lighting relay panel (e.g. Fig. 1: 1) having: at least one control interface board (e.g. Fig. 1: 12); and at least one isolation circuit, the isolation circuit including an isolation component (e.g. Fig. 1: 11 & Fig. 2: PD & [0057]), a comparator (e.g. Fig. 2: 114), and a transistor (e.g. Fig. 2: M2), wherein: the isolation component receiving a voltage signal (e.g. Fig. 2: VDD) from the at least one control interface board, the isolation component is further capable of providing an isolated signal based on the received voltage signal , the comparator is capable of receiving the isolated signal, the comparator is further capable of providing an output signal, the output signal based on the isolated signal and a feedback input, from the transistor, to the comparator (e.g. Fig. 2: input and output of 114), the transistor is capable of receiving the output signal provided by the comparator, and the transistor is further capable of providing an output voltage and wherein the at least one isolation circuit is capable of providing the output voltage to a controller (e.g. Fig. 2: MCU).  
Chen fails to disclose, but AAPA teaches the transistor is further capable of providing an output voltage having a value between 0 V and 10 V (e.g. [0009]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chen with the teachings of AAPA to provide output voltage between 0V and 10V from the transistor since it is mere an obvious matter of design choice and AAPA proves that it is well-known in the art to utilize 0-10V output voltage for dimming.
Regarding claims 2 and 13, Chen discloses the output signal provided by the comparator is received at a base of the transistor (e.g. Fig. 2: 114 & M2), such that the comparator controls the base of an transistor while the isolated signal has a value between 0.05 V and 10 V (e.g. Fig. 2: isolated signal is compared with reference voltage VDD at 114; thus the isolated voltage must be in the range around the value of VDD so as to output a high/low signal; since AAPA discloses transistor output voltage is between 0-10V, the combination of Chen and AAPA teaches VDD of Chen should be 10V).  
Chen and AAPA in combination fails to disclose the transistor is an NPN transistor; however, the examiner is taking Official notice that replacing transistor of Chen with NPN transistor would be an obvious matter of design choice since it is merely simple substitutions of one known element with another according to KSR.
Regarding claims 4 and 15, Chen discloses the isolation component includes one or more of. an optocoupler (e.g. Fig. 2: PD), a push-pull optocoupler, a single-transistor optocoupler, a digital isolator, or a digital-to-analog converter.  
Regarding claims 5 and 16, Chen discloses the isolation component includes the push optocoupler and wherein the isolated signal is provided from an isolated side of the push optocoupler (e.g. Fig. 2: IR_LED & PD & [0088]: push sensor).
Chen fails to disclose push/pull optocoupler; however, the examiner is taking Official notice that it would have been an obvious matter of design choice to use any isolation component since it is merely simple substitutions of one known element with another according to KSR.  
Regarding claims 6 and 17, Chen discloses the voltage signal received by the isolation component includes a pulse width modulated signal (e.g. Fig. 2 & [0056]: square wave from timer 110).  
Regarding claims 8 and 19, Chen discloses the voltage signal received by the isolation component is received from one or more of a control interface board or a lighting control interface (e.g. Fig. 2: 110).  
Regarding claims 11 and 22, Chen discloses the controller is configured to control, based on the output voltage, a light fixture (e.g. Fig. 2: 2a, 2b) having an adjustable intensity (e.g. [0060]: dimming control).  
Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0108904 A1) in view of Applicant Admitted Prior Art according to disclosure of the instant application (hereinafter called as AAPA) as applied to claims 4 and 15 above, and further in view of He et al. (US 2017/0303803 A1).
Regarding claims 9 and 20, Chen and AAPA in combination fails to disclose, but He teaches a low-pass filter, wherein: the isolation component is further capable of providing the isolated signal to the low-pass filter, and the isolated signal received by the comparator is a filtered isolated signal (e.g. Figs 1-2).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chen and AAPA with the teachings of He so as to include a low-pass filter for filtering unwanted noise.  
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0108904 A1) in view of Applicant Admitted Prior Art according to disclosure of the instant application (hereinafter called as AAPA) as applied to claims 4 and 15 above, and further in view of Amano et al. (US 4,629,946).
Regarding claim 23, Chen and AAPA in combination fails to disclose, but Amano teaches an additional isolation circuit, wherein the control interface board is configured to respectively provide the voltage signal to the at least one isolation circuit and an additional voltage signal to the additional isolation circuit (e.g. Fig. 4: control signals are provided to each of interfaces 12-1-12-m).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chen and AAPA with the teachings of Amano so as to be able to control a plurality of light fixtures at the same time.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-17 of U.S. Patent No. 11,272,603. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the patent discloses claims 1-2 and 10-11 of the application.
Claims 1-2 of the patent disclose claim 3 of the application.
Claims 3-4 of the patent discloses claims 4-5 of the application.
Claims 5-8 of the patent disclose claims 6-9 of the application, respectively.
Claim 10 of the patent discloses claims 12-13 and 21-22 of the application.
Claims 10-11 of the patent disclose claim 14 of the application.
Claims 12-13 of the patent disclose claims 15-16 of the application.
Claims 14-17 of the patent disclose claims 17-20 of the application, respectively.
Allowable Subject Matter
Claims 3, 7, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/            Examiner, Art Unit 2688